Citation Nr: 1311444	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  03-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before a Veteran's Law Judge in a June 2007 hearing at his RO.  The Veteran's Law Judge subsequently left the Board's employment.  The Veteran was informed of this fact in July 2012 and that he could request another hearing to be conducted by a Veteran's Law Judge who will decide his claims.  The Veteran declined to attend another hearing. 

In October 2012, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  In March 2013, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for hepatitis C.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 70 percent for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement service connection for hepatitis C are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 70 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a March 2013 written statement, the Veteran indicated that he wished to withdraw any and all issues on appeal.  He specifically noted that he was responding to the February 2013 supplemental statement of the case, which addressed the issues of entitlement to service connection for hepatitis C and a disability rating in excess of 70 percent for PTSD.

The Board finds that the Veteran's written statement indicating his intention to withdraw his claims on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeals concerning entitlement to service connection for hepatitis C and a disability rating in excess of 70 percent for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed. 

ORDER

The appeal as to the claim of entitlement to service connection for hepatitis C is dismissed. 

The appeal as to the claim of entitlement to a disability rating in excess of 70 percent for PTSD is dismissed. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


